Citation Nr: 1205882	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-48 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), claimed as being secondary to sickle cell anemia thalessemia.

2.  Entitlement to service connection for peripheral neuropathy, claimed as being secondary to sickle cell anemia thalassemia and alcoholism.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an increased disability rating for sickle cell anemia thalassemia, currently rated as 60 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to special monthly compensation based upon aid and attendance and housebound status.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued in July 2009 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of full procedural history, the Veteran's claims for an increased disability rating for sickle cell anemia thalassemia, special monthly compensation based upon housebound status, and TDIU were received by VA in July 2007.  These claims were denied in a July 2008 rating decision.  A timely Notice of Disagreement as to those issues was received by VA in August 2008.

Concurrently, the Veteran filed a separate claim for service connection for COPD in September 2008 and a claim for service connection for bilateral hearing loss in October 2008.  Both claims were denied in a September 2009 rating decision.  The Veteran's timely Notice of Disagreement as to both issues was received by VA in October 2009.

Statements of the Case as to each of the issues identified above were mailed to the Veteran in November 2009.  The Veteran subsequently filed a substantive appeal in December 2009, via VA Form 9, thereby perfecting his appeal.
Also concurrent with the appeals period for the issues identified on the title page of this decision, the Veteran filed an April 2010 claim for service connection for ischemic heart disease.  This claim was denied in a rating decision that was mailed to the Veteran in September 2010.  The Veteran subsequently filed a timely Notice of Disagreement as to that issue in September 2010.  In March 2011, a Statement of the Case which continued to deny service connection for ischemic heart disease was mailed to the Veteran.  In a letter that accompanied the Statement of the Case, the Veteran was advised that he was required to perfect his appeal as to this issue within 60 days from the date of the letter or within the remainder of the one year period from the rating decision mailed in September 2010.  A substantive appeal was not received from the Veteran during that period.  Similarly, VA has not received any submissions from either the Veteran or his representative indicating a desire to proceed with further appeal as to the issue of service connection for ischemic heart disease.  An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  In view of the foregoing, the Board declines to exercise jurisdiction over the issue of the Veteran's entitlement to service connection for ischemic heart disease.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the Board may decline to exercise jurisdiction over an appeal, if a Substantive Appeal is not timely filed).

The issues of the Veteran's entitlement to special monthly compensation based upon aid and attendance and housebound status, an increased disability rating for sickle cell anemia thalassemia, currently rated as 60 percent disabling, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  The Veteran has been diagnosed with peripheral neuropathies affecting his hands and feet.

2.  The Veteran's peripheral neuropathies have not been shown to be etiologically related to his service-connected sickle cell anemia thalassemia or to any other injury or illness incurred during his active duty service.

3.  The Veteran has not been diagnosed with COPD or any other pulmonary disorder.

4.  The Veteran incurred acoustic trauma from jet aircraft while working as a jet aircraft mechanic during his active duty service.

5.  The Veteran has been diagnosed with bilateral sensorineural hearing loss which meets the threshold severity for service connection under 38 C.F.R. § 3.385.

6.  The Veteran's bilateral sensorineural hearing loss has not been shown to be etiologically related to his in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, claimed as being secondary to sickle cell anemia thalessemia, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

2.  The criteria for service connection for peripheral neuropathy, claimed as being secondary to sickle cell anemia thalessemia and alcoholism, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

3.  The criteria for service connection for bilateral hearing loss have not been met and may not be presumed to have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the Veteran's claims of service connection for idiopathic neuropathy and bilateral hearing loss, a letter mailed to the Veteran in December 2008 notified him of the information and evidence needed to substantiate his claims.  A separate letter concerning the Veteran's claim of service connection for COPD was mailed to the Veteran in May 2009.  Both letters also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, all three claims were adjudicated for the first time in the RO's September 2009 rating decision.  Thus, notice provided to the Veteran was legally sufficient and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, service personnel records, and identified and pertinent VA and private treatment records have been associated with the claims file.

Additionally, the Veteran was afforded a full VA examination in June 2009 to determine the severity and etiology of the Veteran's bilateral hearing loss.  Ultimately, the Board finds that this examination, along with the other evidence of record, are fully adequate for the purposes of determining whether the Veteran's bilateral pes planus was aggravated by his active duty service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed COPD and idiopathic neuropathy.  Nonetheless, as will be discussed in detail below, the Board finds that the scheduling of such an examination is not warranted in this case given the absence of any probative and credible evidence that indicates either a diagnosis of COPD or other pulmonary or respiratory disorder, or an association between the Veteran's peripheral neuropathy and his active duty service.  38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.






II.  Service Connection

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

If certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for COPD, Claimed as Secondary to Sickle Cell Anemia Thalassemia

In his August 2008 claim, the Veteran asserts that he has incurred COPD and suggests that disorder resulted from his service-connected sickle cell anemia thalassemia.  In a November 2009 statement which accompanied his December 2009 substantive appeal, the Veteran reiterates that he has experienced shortness of breath which he believes is attributable to sickle cell anemia thalassemia.

Upon review of the evidence in this appeal, the Board finds that the Veteran is not entitled to service connection for COPD, either on a direct basis or as secondary to sickle cell anemia thalassemia.  In this regard, the evidence does not indicate a current diagnosis of COPD or any other respiratory disorder.  To the extent that the record indicates subjectively reported shortness of breath, there is no evidence which suggests that those symptoms are related in any way to an injury or illness that was incurred during active duty service or to the Veteran's sickle cell anemia thalassemia.

Service treatment records show that the Veteran did receive an initial diagnosis of sickle cell anemia thalassemia during active duty service in December 1968.  At a January 1969 physical examination, the Veteran reported chest and stomach pains which were determined to be related to his sickle cell anemia thalassemia.  Notably, however, the Veteran expressly denied symptoms of chronic coughing and shortness of breath.  Moreover, a clinical examination did not reveal COPD or any other chest or lung abnormalities.

Post-service VA treatment records from August 2007, more than 38 years after the Veteran's discharge from service, reflect initial complaints of shortness of breath.  A chest CT scan performed in August 2008 revealed a soft tissue mass in the Veteran's right lung.  A follow-up full body scan confirmed the presence of a mild hypermetabolic right axillary lymph node that was inflammatory in nature, a pleural-based nodule in the right lower lobe, and cholelithiasis (gallstones).  These findings were never related to the Veteran's active duty service or sickle cell anemia thalassemia.  In October 2008, the Veteran reported to VA physicians that he had been evaluated by a fee-based pulmonologist, who told the Veteran that he was "cleared from a pulmonary standpoint."

Subsequent VA treatment records through February 2011 reflect that the Veteran's shortness of breath was resolved, as he consistently denied such symptoms.  Periodic examinations of the chest and lungs during that period also did not reveal any abnormalities.  Apparently in the absence of subjective complaints and any objective findings, the Veteran did not receive any pulmonary diagnosis, much less a diagnosis of COPD.

In the absence of evidence showing current COPD or other respiratory or pulmonary disorder, the Veteran is not entitled to service connection for COPD, either on a direct basis or as secondary to sickle cell anemia thalassemia.  As the preponderance of the evidence is against the Veteran's claim of service connection for COPD, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Service Connection for Peripheral Neuropathy, Claimed as Secondary to Sickle Cell Anemia Thalassemia and Alcoholism

In his September 2008 claim and a November 2009 statement, the Veteran asserts that he has experienced numbness and coldness of his hands and feet which he appears to attribute to his service-connected sickle cell anemia thalessemia.

The evidence in the claims file reflects that the Veteran has experienced symptoms of pain and numbness in his wrists and feet and that he has received a diagnosis of peripheral neuropathy.  Nonetheless, the evidence does not show that the Veteran's peripheral neuropathy is etiologically related either to his sickle cell anemia thalassemia or to any other injury or illness incurred during his active duty service.  Accordingly, the Board finds that the Veteran is not entitled to service connection for peripheral neuropathy, either on a direct basis or as secondary to sickle cell anemia thalessemia or alcoholism.

As noted above, the Veteran was diagnosed with sickle cell anemia thalessemia during his active duty service.  Nonetheless, the service treatment records do not indicate any reported numbness, pain, or other symptoms in either the upper or lower extremities, nor is there any documented treatment for such symptoms.  A January 1969 physical examination does not reflect any such reported symptoms and a clinical neurologic examination did not reveal any abnormalities.

Post-service private treatment records from Dr. A.M.K. dated July 2006 reflect that the Veteran reported numbness and burning in both feet that had begun the year before.  The Veteran also reported a history of alcoholism.  Nerve conduction studies performed at that time revealed a borderline decrease in bilateral tibial and peroneal motor nerves with a borderline showing of distal latencies.  The studies also revealed a marked decrease in motor evoked potential amplitudes for the tibial motor nerves with mild slowing in distal latencies and borderline to slower than normal calculated segmental velocities.  Slower than normal calculated segmental velocities from the distal to the fibular head to the ankle were also present.  Overall, these findings were interpreted by Dr. A.M.K. as showing a moderate distal axonal/demyelinating mixed sensorimotor peripheral neuropathy affecting both legs.  Concerning etiology, Dr. A.M.K. opined that the diagnosed disorder was possibly secondary to the Veteran's history of alcohol abuse.

Subsequent VA treatment records from October 2006 and January 2007 reflect ongoing complaints of burning and numbness in the wrists and feet.  Once again, the Veteran reported that these symptoms had been ongoing for approximately the past year.  At a March 2007 VA treatment, the Veteran was diagnosed again with a peripheral neuropathy of the lower extremities.  Etiologically, the VA physician opined that the Veteran's peripheral neuropathy was likely related to prolonged periods of standing and to subclinical low back symptoms.  The Board notes that the Veteran did not report his history of alcohol use to his VA physicians.

At a June 2007 follow-up treatment with Dr. A.M.K., the Veteran reported mild unsteadiness while walking.  Once again, the Veteran reported a history of alcoholism and admitted that he was still having one or two alcoholic drinks per day.  The Veteran was diagnosed with mild alcoholic cerebellar degeneration and alcoholic sensory peripheral neuropathy that was causing numbness of both feet.

Subsequent VA treatment records through February 2011 document ongoing complaints of pain and burning in the wrists and feet.  In February 2009, the Veteran was diagnosed with peripheral neuropathy of unknown cause.  This diagnosis was confirmed at an August 2009 VA treatment.

The Veteran's own reported history reflects that he experienced the onset of neurological symptoms in his wrists and feet sometime during 2005, more than 36 years after his separation from service.  Although the Board recognizes the Veteran's own assertions as to his belief that his peripheral neuropathy is etiologically related to his sickle cell anemia thalessemia, the Board does not attach any probative weight to such assertions.  Certainly, the Veteran is competent to offer probative evidence as to the presence, quality, onset, and duration of his neurological symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  Nonetheless, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In this case, the issue of the etiology of the Veteran's peripheral neuropathy presents a complex medical question.  The record in this case does not reflect that the Veteran has the medical training and expertise required to be competent to provide an opinion as to such complex medical issues.  As such, the Board does not attach probative weight to the Veteran's assertions of etiology for his peripheral neuropathy.

As discussed above, VA treatment records do not reflect the opinion that the Veteran's peripheral neuropathy is related in any way to his sickle cell anemia thalassemia or to any other in-service injury or illness.  At best, a March 2007 opinion reflects that the Veteran's peripheral neuropathy is likely related to prolonged standing and sublinical back problems.  In this regard, the Board points out that the Veteran is not presently service-connected for a back disorder, nor has the Veteran pursued such a claim.  Subsequent opinions expressed in February and August of 2009 suggest that the Veteran's disorder is "idiopathic" or of unknown cause.  Similarly, private opinions expressed by Dr. A.M.K. suggest that the Veteran's peripheral neuropathy has resulted from the Veteran's history of alcoholism.  In this regard, the Board also points out that the Veteran was previously denied service connection for alcoholism.  An appeal as to that issue, however, has not been pursued by the Veteran.

The record on appeal simply does not contain any competent evidence that the Veteran's peripheral neuropathy has resulted from either his sickle cell anemia thalassemia or from another in-service injury or illness.  As the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy, that claim must be denied.  Again, the Board is mindful that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable as to this issue because the preponderance of the evidence is against each of the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

D.  Service Connection for Bilateral Hearing Loss

In his October 2008 claim, the Veteran states that he has incurred bilateral hearing loss as a result of in-service noise exposure incurred while working on the flight line as a flight mechanic, with and around T-37 aircraft.

In addition to the general service connection principles discussed above, service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, audiometric test results expressed in a June 2009 VA examination report that the Veteran has been diagnosed with bilateral sensorineural hearing loss which meets the threshold severity under 38 C.F.R. § 3.385.  As noted in the report, the Veteran's recorded pure tone thresholds, in decibels, were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
70
75
LEFT
60
65
70
70
75

Speech recognition scores at the June 2009 VA examination were 82 percent in both ears.

Consistent with the Veteran's reported in-service acoustic trauma, service personnel records in the claims file show that the Veteran worked as a jet aircraft mechanic while stationed at Reese Air Force Base in Texas and at Takhli Air Force Base in Thailand.  These records confirm further that the Veteran's duties included inspection and maintenance of aircraft.  Based upon the Veteran's service personnel records, the Board finds that the Veteran's assertion of acoustic trauma during service is consistent with the nature of his active duty service.

Accordingly, the issue of the Veteran's entitlement to service connection for bilateral hearing loss turns upon the question of whether the Veteran's current bilateral hearing loss is etiologically related to his in-service noise exposure.  In this regard, the Board finds that the evidence does not support the Veteran's claim.

Service treatment records show that audiometric testing performed at his June 1966 enlistment examination revealed the following pure tone thresholds (NOTE:  prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Scores under that standard are expressed as the figures on the left in the chart below.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are expressed by the figures in parentheses.):




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
0 (10)
5 (10)
LEFT
5 (20)
-5 (5)
0 (10)
0 (10)
0 (5)

Subsequent service treatment records do not reflect any complaints of hearing loss.  Similarly, there is no evidence in the service treatment records that the Veteran was diagnosed with or treated for a hearing disorder.

At a January 1969 in-service physical examination, the Veteran expressly denied having any hearing loss at that time.  Audiometric testing at that time revealed minor shifts in the Veteran's pure tone thresholds, but grossly, appear to be consistent with audiometric testing performed at his enlistment examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
10
LEFT
15
15
15
20
15

The Board notes that speech recognition testing was not performed at either the June 1966 enlistment examination or the January 1969 physical examination.

The earliest post-service treatment record that is relevant to the Veteran's hearing loss is an October 2007 VA treatment record which reflects that the Veteran reported longstanding hearing loss.  Notwithstanding the Veteran's characterization of "longstanding" hearing loss, he does not provide even an approximate time frame for the onset of his hearing loss.  Although the Veteran once again reported in-service noise exposure from aircraft, he conceded more than 38 years of post-service occupational noise exposure from air and power tools from his job as an auto mechanic.  Although audiometric testing was performed, specific pure tone findings are not expressed in the record.  Speech recognition testing performed at that time, however, reflected speech recognition of 96 percent in both ears.  The Veteran was diagnosed with mild sensorineural hearing loss in both ears. 

At the aforementioned June 2009 VA examination, the Veteran reported gradual decrease of hearing beginning in 2000.  Again, he reported a history of in-service noise exposure as an aircraft mechanic, but admitted at that time that he was issued hearing protection during service.  Conversely, and with reference to his occupational noise exposure, the Veteran reported that hearing protection was used only occasionally.  Based upon the pure tone findings from the examination, the VA examiner diagnosed moderate to severe sensorineural hearing loss in the right ear and moderately severe to severe sensorineural hearing loss in the left ear.  The examiner concluded, however, that the diagnosed bilateral sensorineural hearing loss was not as least as likely as not related to noise exposure during active duty service.  In support of this conclusion, the examiner noted that the Veteran did not demonstrate any hearing loss during his active duty service.

By his own history, the Veteran did not experiencing hearing loss until 2000, approximately 31 years after his separation from service.  The evidence does not demonstrate any hearing loss prior to the Veteran's reported time of onset.  Accordingly, service connection for the Veteran's hearing loss may not be presumed under 38 C.F.R. §§ 3.307 and 3.309.  Moreover, the Veteran clearly does not assert continuity of hearing loss from service.

Similarly, the evidence does not establish that the Veteran's current hearing loss has resulted from his in-service acoustic trauma.  In this regard, and as noted by the VA examiner, the Veteran did not experience any hearing loss during his active duty service.  Rather, reported onset of hearing loss did not occur until 31 years after the Veteran's separation from service.  Additionally, the Board finds that the Veteran's admission that he used hearing protection during his active duty service, but only used hearing protection occasionally over his 38 year career as an auto mechanic, casts further doubt upon the Veteran's assertion that his current hearing loss is attributable to his in-service acoustic trauma rather than his occupational noise exposure.

Overall, the evidence does not show that the Veteran's bilateral hearing loss is attributable to his in-service acoustic trauma.  As the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss, that claim must also be denied.  Once again, the benefit of the doubt doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for COPD, claimed as being secondary to sickle cell anemia thalessemia, is denied.

Entitlement to service connection for idiopathic neuropathy, claimed as being secondary to alcoholism, is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Initially, the Board notes that the records associated with the claims file to date include private and VA treatment records which relate to treatment through February 2011.  In view of the remand action directed below, the RO should contact the Veteran and request that he identify the names and addresses for any VA or private medical providers who have rendered him treatment since February 2011.  Efforts should then be made to obtain any records identified by the Veteran.  38 C.F.R. § 3.159(c)(1), (2).

In his August 2008 Notice of Disagreement, the Veteran asserted that symptoms attributable to his service-connected sickle cell anemia have worsened.  Reported current symptoms include constant fatigue, shortness of breath, decreased vision, potential for a stroke, chest pain, dizziness, headaches, irritability, numbness and coldness in the hands and feet, occasional rapid heartbeat, weakness, and fever.  The Veteran asserted further that the combination of these symptoms have rendered him unable to maintain a gainful occupation.  Functionally, the Veteran stated that he is substantially confined to his home and is in need of in-home care for cooking, housekeeping, and medical care.

A review of the claims file reveals that the Veteran has not been afforded a VA examination to determine the severity of his sickle cell anemia thalassemia since October 2007.  In view of the Veteran's subjectively reported symptoms, his assertions that his sickle cell anemia thalassemia disorder has worsened, and the fact that more than four years have passed since the Veteran's most recent VA examination for that disorder, the Board finds that remand is necessary so that the Veteran can be scheduled for a new VA examination to determine the current severity of his sickle cell anemia thalassemia.  38 C.F.R. § 3.159(c)(4); Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Insofar as the issue of the Veteran's entitlement to TDIU, the Board notes that this issue is not a freestanding claim; rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability.  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of the initial claim or as a claim for an increase rating for a service-connected disability.  In this case, the Veteran's assertions in his August 2008 Notice of Disagreement assert that the severity of his symptoms from his service-connected sickle cell anemia thalassemia have prevented him from maintaining gainful employment.  As such, the Veteran's assertions reasonably raise potential entitlement to TDIU.

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In Holland v. Brown, 6 Vet. App. 443 (1994), the United States Court of Appeals for Veterans Claims held specifically that a claim for TDIU that is predicated on a particular service-connected condition is inextricably intertwined with the issue of a disability rating increase for that same condition.  In view of the foregoing legal authorities, the issue of the Veteran's entitlement to TDIU is inextricably intertwined with his claim for a higher disability rating for sickle cell anemia thalassemia.  Hence, the issue of the Veteran's entitlement to TDIU must be remanded with the issue of entitlement to a higher disability rating for sickle cell anemia thalassemia, for further development and reconsideration by the RO.

In view of the guiding principles outlined above, the Veteran's claim of entitlement to special monthly compensation based upon aid and attendance and housebound status is also inextricably intertwined with the issue of the Veteran's entitlement to a higher disability rating for sickle cell anemia thalassemia.  In this regard, the Board notes that the diagnostic criteria for the next highest disability rating available to the Veteran under DC 7714 contemplate the severity of various symptoms which preclude even light manual labor, and thus, appears to touch upon the criteria for housebound status or a factual need for aid and attendance, as provided under 38 C.F.R. §§ 3.351 and 3.352.  Moreover, the Board notes that the Veteran has not yet been afforded a VA examination to determine whether the Veteran meets the criteria for housebound status or for aid and attendance.  The Veteran should be scheduled for such an examination.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for an increased disability rating for sickle cell anemia thalassemia rated as 60 percent disabling; entitlement to TDIU; and entitlement to special monthly compensation based upon aid and attendance and housebound status.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment since February 2011.

2.  Then, the RO should contact any private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the Veteran should be afforded a VA examination, with an appropriate VA examiner, to determine the current severity of the Veteran's service-connected sickle cell anemia thalassemia.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should offer an opinion as to the severity of the Veteran's sickle cell anemia thalassemia, and must specifically identify whether the Veteran's sickle cell anemia thalassemia has resulted in repeated painful crises, occurring in the skin, joints, bones, or any major organs caused by hemolysis and sickling of red blood cells with anemia, thrombosis and infarction, with symptoms that preclude even light manual labor.

The VA examiner must also offer an opinion as to the level of the Veteran's functioning, noting specifically whether the Veteran demonstrates a complete inability to independently perform activities of daily living such as dressing, undressing, keeping himself ordinarily clean and presentable, feeding himself, and/or toileting.  The VA examiner must also note any need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  The examiner must also offer an opinion as to whether the Veteran has been rendered bedridden or permanently housebound (i.e., is substantially confined to his house or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime).

A complete rationale should be given for all opinions and conclusions expressed by the VA examiner.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's assertions expressed in his claims submissions, service treatment records, post-service treatment records, and the findings previously expressed in the October 2007 VA examination report), relevant findings on examination and from the Veteran's reported medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims of entitlement to an increased disability rating for sickle cell anemia thalassemia, TDIU, and special monthly compensation based upon aid and attendance and housebound status should be readjudicated.  In its readjudication, the RO should consider all applicable diagnostic codes for sickle cell anemia thalassemia, including DC 7714.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


